DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Claims and Remarks submitted 07/28/2021, with respect to the rejection(s) of claim(s) 2-3, 6, 9, 13-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3 US Pat Pub No. 20090157062 granted to Hauger et al. in view of US Pat Pub No. 20040127843 granted to Tu et al. (hereinafter “Tu”) and in yet further view of US Pat Pub No. 20170156588A1 granted to Ren et al. for claims 16-19, 21, 13-15, 26-28, 2, 3, 6 and 9. 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hauger as modified by Tu and Ren in yet further view of US Pat Pub No. 20170049322 granted to Heeren et al. (hereinafter “Heeren”).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauger as modified by Tu and Ren in yet further view of US Pat Pub No. 20080082078 granted to Berlin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 16-19, 21, 13-15, 26-28, 2, 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20090157062 granted to Hauger et al. (hereinafter “Hauger”) in view of US Pat Pub No. 20040127843 granted to Tu et al. (hereinafter “Tu”) in yet further view of US Pat Pub No. 20170156588A1 granted to Ren et al. (hereinafter “Ren”).

Regarding claim 16, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: at least one probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), a probe of the at least one probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis), the probe further configured to obtain and transmit optical coherence tomography (OCT) information regarding tissue distal to the distal portion of the probe (e.g. para 0020 “the locating the volume portion of the eye comprises acquiring an optical microscopic image of at least a part of the eye, identifying a distinguishable anatomical structure in the acquired optical microscopic image”; an implant located at or near the distal portion of the probe, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “inserting an implant”); a viewing device (e.g. para 0034 “a display device for displaying at least one of the optical microscopic image and the representation of the volume portion.”); and at least one processor configured to: generate an OCT data stream from the OCT information (e.g. para 0033 “an image processing system for analyzing the acquired optical microscopic image”); the target location being on or near at least one of a trabecular meshwork or a Schlemm's canal of 
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose using a probe that is insertable into and repositionable in an anterior chamber of an eye, monitoring and generating information regarding the probe, receive, from the probe when the probe and implant have been inserted into the anterior chamber of the eye and positioned and repositioned within the anterior chamber, the OCT data updating as the probe and implant are repositioned.
Tu teaches a similar surgical system and method to treat glaucoma of an eye using an implant (abstract, para 0041). The implant is known to provide a bypass in the trabecular meshwork to restore outflow pathways (para 0041). Tu teaches the method of placing the 
The disclosures of Hauger as modified by Tu teaches the limitations above but fail to explicitly disclose providing a graphical visual element on a viewing device for the probe.
Ren teaches a similar system for treating an eye (para 0002) having a probe that is insertable into an anterior segment of an eye (para 0032). Wherein an OCT system is used to generate an OCT image based on data obtained to provide the field of view of the surgical microscope (para 0034). OCT data is shown to be updated in real time (para 0040). The system includes a tracker and a tip to determine the real-time position of the surgical device within the surgical field using image data obtained by the imaging device 152 (para 0042). This allows the surgeon to perform surgical procedure based on identified anatomy of interest (para 0052). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger as modified by Tu with the teachings of Ren to provide tracking and location information to the surgeon to allow the surgeon to perform surgical procedure based on identified anatomy of interest. 

Regarding claim 17, Hauger as modified by Tu and Ren (hereinafter “modified Hauger”) renders the system of claim 16 obvious as recited hereinabove, Ren teaches further comprising at least one of a microscope or a camera system external to the eye and configured to use visible light to form an image of structures of the eye that can be viewed through at least one of the microscope, the camera system, or the viewing device (para 0038), the image lacking the trabecular meshwork of the eye and the Schlemm's canal of the eye due to total internal reflection of the visible light when viewing through a cornea of the eye (para 0038 “…The cross-sectional OCT image can show anatomical features within tissue of the eye that may not be visible in the enface, fundus image”; It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in this imaging unit).  

Regarding claim 18, modified Hauger renders the system of claim 17 obvious as recited hereinabove, Hauger discloses performing a glaucoma surgery using an OCT device to view areas which would not be visible with a regular imaging device or using a goniolens. Ren teaches wherein the at least one microscope or camera system is further configured with the viewing device to form an image of otherwise not visible structures of the eye without using a goniolens (e.g. para 0007-0009 and para 0038 “…The cross-sectional OCT image can show anatomical features within tissue of the eye that may not be visible in the enface, fundus image”; It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in this imaging unit).  

Regarding claim 21, modified Hauger renders the system of claim 16 obvious as recited hereinabove, Hauger discloses further comprising a microscope OCT unit obtaining second OCT data, wherein the second OCT data is included in the OCT data stream (e.g. para 0011).  

Regarding claim 13, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses wherein the probe axis is configured to extend toward the Schlemm's canal of the eye based on a location in a target tissue region, the location including at least one of a region in a collector channel network, a field that includes an increased density of collector channels, a field that contains larger vessels, a field that contains a larger distribution of vessels, a field that contains vessels that are less obstructed, or a field that corresponds to circumferential flow areas provided by the Schlemm's canal of the eye (e.g. fig. 6, although 34 is a laser, Hauger notes that the glaucoma procedure could be performed by either a laser beam or by inserting an implant, as in paragraph 0007).

Regarding claim 14, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Ren discloses wherein the probe includes a single bi-directional optical fiber for obtaining and transmitting the OCT information (e.g. para 0032).  

Regarding claim 15, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses wherein the OCT data for repositioning the probe comprise OCT data for repositioning the probe in three dimensions (e.g. para 0008-0009).  

Regarding claim 26, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: a probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), the probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis);, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant); a microscope optical coherence tomography (OCT) system for generating OCT data (e.g. para 0009, fig. 1); a viewing device (e.g. para 0034 “a display device for displaying at least one of the optical microscopic image and the representation of the volume portion.”); and at least one processor configured to: receive, when the probe and implant have been inserted (e.g. para 0033 “an image processing system for analyzing the acquired optical microscopic image”) and positioned and repositioned within the anterior chamber, the OCT data, the OCT data updating as the probe 
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose an implant located at or near the distal portion of the probe; using a probe that is insertable into and repositionable in an anterior chamber of an eye, monitoring and generating information regarding the probe, receive, from the probe when the probe and implant have been inserted into the anterior chamber of the eye and positioned and repositioned within the anterior chamber, the OCT data updating as the graphical visual element on a viewing device for the probe.
Tu teaches a similar surgical system and method to treat glaucoma of an eye using an implant (abstract, para 0041). The implant is known to provide a bypass in the trabecular meshwork to restore outflow pathways (para 0041). Tu teaches the method of placing the implant in the implant site of the eye by using a probe (delivery apparatus 100b). The probe is shown in fig 31 to hold the stent device 30 at its distal tip (para 0232, fig 31). Lu additionally teaches that it is known to provide a suitable microscopy method or laser imaging to provide guidance for placement of the stent (para 0285). This would provide guidance to the surgeon to properly place the stent in the implant site. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger with the teachings of Tu to provide a stent to provide a pathway for the trabecular meshwork of an eye along with an imaging method to provide the predictable result of providing guidance for placement of the stent. 
The disclosures of Hauger as modified by Tu teaches the limitations above but fail to explicitly disclose providing a graphical visual element on a viewing device for the probe.
Ren teaches a similar system for treating an eye (para 0002) having a probe that is insertable into an anterior segment of an eye (para 0032). Wherein an OCT system is used to generate an OCT image based on data obtained to provide the field of view of the surgical microscope (para 0034). OCT data is shown to be updated in real time (para 0040). The system includes a tracker and a tip to determine the real-time position of the surgical device within the surgical field using image data obtained by the imaging device 152 (para 0042). This allows the 

Regarding claim 27,  modified Hauger renders the system of claim 26 obvious as recited hereinabove, Ren teaches further comprising a microscope configured to use visible light to form an image of structures of the eye that can be viewed through an ocular of the microscope (e.g. para 0038).

Regarding claim 28,  modified Hauger renders the system of claim 27 obvious as recited hereinabove, Ren teaches wherein the microscope OCT system obtains the OCT data via a component of the microscope (e.g. para 0031).   

Regarding claim 6, modified Hauger renders the system of claim [[5]]17 obvious as recited hereinabove, Ren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images of the camera system  (e.g. para 0038 “…The cross-sectional OCT image can show anatomical features within tissue of the eye that may not be visible in the enface, fundus image”).

Regarding claim 9, modified Hauger renders the system of claim [[5]]17 obvious as recited hereinabove, Ren teaches wherein the viewing device is separate from the at least one microscope or camera system (e.g. fig. 1, para 0033-0034).

Regarding claim 19, modified Hauger renders the system of claim 17 obvious as recited hereinabove, Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT image (abstract). Ren teaches that it is known to provide graphical visual elements corresponding to the surgical tissue and surgical instrument to be viewable by the surgeon. This allows providing location information which the surgeon can use to quickly and accurately determine the physical location of the anatomical feature within the surgical field based on the OCT image (e.g. paras 0006-0008). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the modified Hauger with the teachings of Ren to provide graphical visual elements providing location information to the surgeon to provide the predictable result of allowing the surgeon to quickly and accurately determine the physical location of the anatomical feature within the surgical field based on the OCT image.

Regarding claim 2, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT image (abstract). Ren teaches that it is known to provide graphical visual elements corresponding to the surgical tissue and surgical instrument to be viewable by the 

Regarding claim 3, modified Hauger renders the system of claim [[1]]16 obvious as recited hereinabove, Hauger discloses that the target tissue is juxtacanalicular trabecular meshwork of the eye, or a relative distance between the distal portion of the probe and the inner wall of the Schlemm's canal of the eye (e.g. para 0005), Heeren teaches monitoring the position of the probe in real-time (e.g. para 0023 “real-time data projection unit”; para 0026 and 0032 discussing instrument tracking, para 0029 “imaging unite and tracking unit…may collectivity facilitate OCT imaging that tracks the location of a surgical instrument 146 within the patient’s eye 102”; para 0035) Ren teaches a similar ophthalmic visualization system can include a computing device in communication with an OCT system configured to scan a surgical field to generate an OCT image (abstract). Ren teaches that it is known to provide graphical visual elements corresponding to the surgical tissue and surgical instrument to be viewable by the surgeon. This allows providing location information which the surgeon can use to quickly and accurately determine the physical location of the anatomical feature within the surgical .

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hauger as applied to claims 16-19, 21, 13-15, 26-28, 2-3, 6 and 9 above, and in yet further view of US Pat Pub No. 20170049322 granted to Heeren et al. (hereinafter “Heeren”).
Regarding claim 22, Hauger discloses a system for treating glaucoma in an eye (e.g. abstract, para 0007), the system comprising: a probe that is insertable into and repositionable in an anterior chamber of an eye to perform a surgical procedure (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), the probe defining a probe axis that extends from a distal portion of the probe (it is noted that probe or implant would include an axis);, the implant configured for insertion into target tissue at a target location (e.g. para 0020 “the surgeon has three-dimensional data of the volume portion at hand, to navigate to a particular structure to be manipulated. In particular, an implant is inserted by the surgeon at a particular location of the volume portion of the eye”; it is understood that the surgeon would use a probe to insert the implant), optical coherence tomography (OCT) system for generating OCT data regarding the tissue distal to the distal 
Hauger discusses using a second OCT-image to allow the surgeon to monitor a course of the surgery (e.g. paras 0021, 0056) but fails to disclose an implant located at or near the distal portion of the probe; using a probe that is insertable into and repositionable in an anterior chamber of an eye, monitoring and generating information regarding the probe, receive, from the probe when the probe and implant have been inserted into the anterior chamber of the eye graphical visual element on a viewing device for the probe.
Tu teaches a similar surgical system and method to treat glaucoma of an eye using an implant (abstract, para 0041). The implant is known to provide a bypass in the trabecular meshwork to restore outflow pathways (para 0041). Tu teaches the method of placing the implant in the implant site of the eye by using a probe (delivery apparatus 100b). The probe is shown in fig 31 to hold the stent device 30 at its distal tip (para 0232, fig 31). Lu additionally teaches that it is known to provide a suitable microscopy method or laser imaging to provide guidance for placement of the stent (para 0285). This would provide guidance to the surgeon to properly place the stent in the implant site. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger with the teachings of Tu to provide a stent to provide a pathway for the trabecular meshwork of an eye along with an imaging method to provide the predictable result of providing guidance for placement of the stent. 
The disclosures of Hauger as modified by Tu teaches the limitations above but fail to explicitly disclose providing a graphical visual element on a viewing device for the probe.
Ren teaches a similar system for treating an eye (para 0002) having a probe that is insertable into an anterior segment of an eye (para 0032). Wherein an OCT system is used to generate an OCT image based on data obtained to provide the field of view of the surgical microscope (para 0034). OCT data is shown to be updated in real time (para 0040). The system includes a tracker and a tip to determine the real-time position of the surgical device within the 
Hauger as modified by Ren teaches the limitations above but fail to disclose the OCT system being a fiberoptic-based optical coherence tomography. Heeren teaches that it is known to use a similar ophthalmic surgical device and method which uses a probe-base OCT system or a OCT system to generate imaging of the eye during eye surgery (para 0025). which would allow the surgeon to select which OCT image system to use for imaging during surgery (para 0025). it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hauger  as modified by Ren with the teachings of Heeren to provide a real-time OCT system to track the surgical instrument and the targeted tissue to provide intra-surgical OCT imaging to provide the predictable result of assisting in visualization of the surgical site during the operation.

Regarding claim 23, modified Hauger renders the system of claim 22 obvious as recited hereinabove, Ren teaches further comprising at least one of a microscope or a camera system external to the eye and configured to use visible light to form an image of structures of the eye that can be viewed through at least one of the microscope, the camera system, or the viewing device (e.g. para 0038  “…The cross-sectional OCT image can show anatomical features within tissue of the eye that may not be visible in the enface, fundus image””; It is understood that due to the total internal reflection of the light, the trabecular meshwork of the eye and the Schlemm's canal of the eye would not be visible in this imaging unit).

Regarding claim 24, modified Hauger renders the system of claim 23 obvious as recited hereinabove, Ren teaches wherein information from the viewing device is visible through at least one of oculars of the microscope or via images from the camera system (e.g. fig. 1, para 0033 and para 0038 “…The cross-sectional OCT image can show anatomical features within tissue of the eye that may not be visible in the enface, fundus image”).  

Regarding claim 25, modified Hauger renders the system of claim 23 obvious as recited hereinabove, Ren teaches wherein the viewing device displays the image of the structures of the eye and the OCT data concurrently (e.g. para 0031, figs 3-8).  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Hauger as applied to claims 16-19, 21, 13-15, 26-28, 2-3, 6 and 9 above, and further in view of US Pat Pub No. 20080082078 granted to Berlin.
Regarding claim 20, modified Hauger renders the system of claim 16 obvious as recited hereinabove, but fails to disclose wherein the at least one processor is further configured to: determine, from the OCT data, a thickness of the trabecular meshwork of the eye; and display, on the viewing device, data corresponding to the determined thickness of the trabecular meshwork of the eye, wherein the data corresponding to the determined thickness of the 
Berlin teaches using graphical representation of tissue anatomy and position of distal end (e.g. para 0099) and determining whether a trabecular meshwork of the eye is compressed (e.g. para 0100) in order to determine if the surface is compressed/flatted to an average thickness which would allow ablation to create a bypass. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modified Hauger with the teachings of Berlin to provide compressing and or flattening the meshwork in order to provide a reduced distance of penetration through the trabecular meshwork and increasing the ablation precision and success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792